t c summary opinion united_states tax_court moses johnson petitioner v commissioner of internal revenue respondent docket no 23240-07s filed date moses johnson pro_se olivia j hyatt for respondent gustafson judge this case was heard pursuant to the provisions of section in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure the internal_revenue_service irs determined a dollar_figure deficiency in petitioner moses johnson’s federal_income_tax the issues for decision are i whether mr johnson had unreported income in from five sources abc hr services l l c augusta temporaries the georgia department of labor social_security and the georgia bank trust co and ii whether income that mr johnson earned and reported in was wrongly and duplicatively attributed to him in we find that i mr johnson did have unreported income in from those five sources and ii the income he earned and reported in was not wrongly and duplicatively attributed to him in background some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits 1-j and 2-j are incorporated herein by this reference exhibits 3-j 4-j 5-p and 6-p were received into evidence at trial and exhibits 7-j 8-j and 9-j were received into evidence by the court’s order dated date at the time that he filed his petition mr johnson resided in georgia 2exhibits through bear the suffix -j because respondent initially proposed them as joint exhibits however they were ultimately received into evidence on respondent’s motion and over petitioner’s objection so they are not joint exhibits to enable petitioner to compare the wage amounts for and which are confusingly similar we cite the exhibits in this opinion mr johnson’s income for although the year at issue is the following facts for tax_year are relevant here during mr johnson received dollar_figure of income from augusta temporaries as is shown in its detailed payroll record ex 8-j accordingly his employer under the name augusta staffing issued him a form_w-2 wage and tax statement ex 7-j second page in the amount of dollar_figure on date mr johnson timely filed his form_1040 u s individual_income_tax_return ex 7-j on which he reported as income the dollar_figure shown on that form_w-2 there is no dispute about this income or mr johnson’s reporting of it mr johnson’s income for during mr johnson received dollar_figure of income from abc hr services l l c dollar_figure of unemployment_compensation from the georgia department of labor dollar_figure of social_security_benefits of which a portion is taxable pursuant to sec_86 dollar_figure of interest_income from the georgia bank trust co dollar_figure from augusta temporaries ex 6-p and dollar_figure of wages from international paper as is shown on its detailed payroll record ex 9-j 3unemployment compensation is taxable pursuant to sec_85 4the international paper payroll record ex 9-j shows continued on date mr johnson timely filed his form_1040 on which he reported_item above--ie dollar_figure as shown on a form_w-2 ex 5-p issued by augusta staffing for mr johnson’s work at international paper however he did not report on his return item sec_1 through listed above mr johnson has stipulated that he received those unreported amounts and it is undisputed that he did not report them the irs mailed mr johnson a statutory_notice_of_deficiency for tax_year on date adjusting mr johnson’s income upward by dollar_figure and determining an income_tax deficiency of dollar_figure on date mr johnson timely filed his petition in this court seeking redetermination of that deficiency a trial was held on date in columbia south carolina i allegations of the parties discussion respondent determined that mr johnson had unreported income in from five sources and that the correction of this omission increases mr johnson’s income by dollar_figure mr johnson admits that he had income from these sources in the amounts that respondent determined and failed to report it however mr continued gross wages of dollar_figure however it shows taxable wages of dollar_figure which corresponds to the dollar_figure amount that appears as wages in box on the augusta staffing form_w-2 johnson contends that a greater amount--approximately dollar_figure of income that he earned and reported in 2004--was wrongly and duplicatively attributed to him in and thus he was taxed twice on the same income specifically mr johnson alleges that augusta staffing erred in sending him the form_w-2 ex 6-p which shows that he received dollar_figure of income in because he says he did not earn that amount in instead mr johnson argues that he earned that income in and that augusta staffing mistakenly restated that same income on a form_w-2 for ii the form_w-2 is not duplicative mr johnson is certainly right that as a general proposition taxpayers should not be twice taxed on the same income see seltzer v commissioner tcmemo_1996_240 affd without published opinion 124_f3d_205 7th cir however mr johnson bears the burden_of_proof and he has failed to show that all or a part of the dollar_figure of income from augusta staffing shown on the form_w-2 is duplicative of the dollar_figure of income from augusta staffing shown on the form_w-2 5mr johnson has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue he therefore bears the burden_of_proof see rule a the only evidence that mr johnson provided in support of his contention that he did not receive the dollar_figure of income from augusta staffing in was his testimony mr johnson the dollar_figure that year i didn’t receive it in ‘05 i received it in ‘04 that money i work in i work from january through september ‘04 i was laid off in ‘04 that’s when i received that money i filed in ‘05 the court so you’re saying that the company made a mistake in issuing a w-2 in the amount of big_number mr johnson that’s what it seems because the income that i earned -- the income that i earned in ‘04 is big_number because i was laid off the job september that’s why i do remember that because i drew unemployment emphasis added in contradiction of this testimony however the record includes forms w-2 from augusta staffing showing that mr johnson received dollar_figure of income in ex 7-j second page and dollar_figure of income in ex 5-p if the numbers on these forms w-2 had been identical then mr johnson’s allegation that the amount is duplicative of the amount might have been more convincing however the dollar_figure difference between the amounts shown on the two forms w-2 demonstrates that augusta staffing did not simply issue the same form_w-2 twice that difference is therefore some evidence that the form_w-2 was not the result of a duplication error more important the record includes payroll records for mr johnson’s employment in ex 8-j and ex 9-j and these records show that he did indeed receive wages of dollar_figure in and wages of dollar_figure in 2005--the same amounts that appear on the two forms w-2 these payroll records show the pay periods during which mr johnson worked and the amounts that he was paid for those periods the periods and amounts shown for are not duplicates of those shown for they are entirely different conclusion in view of this documentary_evidence mr johnson’s uncorroborated testimony is insufficient to carry his burden_of_proof we conclude that his recollection is faulty and we hold that although he may have forgotten it mr johnson did receive dollar_figure of income from augusta staffing in we also hold as the parties have stipulated that mr johnson had unreported income in from abc hr services l l c augusta temporaries the georgia department of labor social_security and the georgia bank trust co in the amounts determined in the notice_of_deficiency to reflect the foregoing decision will be entered for respondent
